Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Whitman (US 2014/0279756) in view of Alexander P. Elias (US 2014/0074650).

Regarding Claims 1, 8, and 15, Whitman discloses an electronic device, comprising: 
a memory (Fig. 8, 825, Whitman); and 
at least one processor coupled to the memory (Fig. 8, 810, Whitman), wherein the at least one processor is configured to: 
receive one or more notifications of at least one user activity in a first content provider application ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein 
1; Whitman); 
provide the at least one action query to a database ([0039], [0049], “the record is updated,” [0050], [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” wherein the step of creating taste profiles and the step of updating taste profiles are examples of building at least one action query and providing the at least one action query as claimed; Whitman), wherein the database defines relationships paths linking actions executable in different content provider applications ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie 
receive at least one cross-domain action from the database in response to the action query, the at least one cross-domain action associated in the database with the at least one user activity (Fig. 6, wherein 602 and 604 are examples of the database claimed, wherein 606, 608, 610, 612, and 614 are examples of cross-domain action as claimed, [0056], “Taste profiles can also be used to provide cross-media recommendations. In one exemplary embodiment, a cross-recommendation system is provided by preparing a training set consisting of multiple taste profiles that have been anonymized (e.g., on the order of two million taste profiles) and set of data corresponding to other domains that are linked to the taste profiles,” wherein the step of providing cross-media recommendations corresponds to the step of receiving at least one cross-domain action and the step of generating at least one cross-domain recommendation as claimed; [0058], “retrieve one or more cross-media recommendations,” Whitman); 
generate at least one cross-domain recommendation recommending execution by the electronic device of the at least one the cross-domain action using at least a second content provider application (Fig. 6, 620, and [0056], “Taste profiles can also be used to provide cross-media recommendations. In one exemplary embodiment, a cross-recommendation system is provided by preparing a training set consisting of multiple taste profiles that have been anonymized (e.g., on the order of two million taste profiles) and set of data corresponding to other domains that are linked to the taste profiles,” predicts non-music media item for new (input) taste profiles based on the model. The training model may use support vector machines (SVM) to train a model of profiles to a class output. For example, multiple instances of a taste profile can be used, and a non-linear distance function (e.g., the kernel method) can be used as a target function. The value of the evaluation kernel for new data is the "score" for the affinity between a new taste profile and the target,” Whitman); and 
instruct an application to display ([0038], [0084], [0086], Whitman). 
However, Whitman does not expressly disclose: display the at least one cross-domain recommendation and a graph database.  Elias discloses: instruct an application to display the at least one cross-domain recommendation ([0027], Elias) and a graph database, wherein the database defines relationships paths linking actions executable in different content provider applications ([0005], “the nodes include metadata that enables indirect associations of KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Regarding Claims 4, 11, and 18, Whitman/Elias discloses an electronic device, wherein the at least one processor is further configured to provide information to update the graph database, wherein the information includes one or more user activities in one or more content provider applications (Fig. 1, [0049], Whitman; and [0008] and [0017], Elias). 

Regarding Claims 5, 12, and 19, Whitman/Elias discloses an electronic device, wherein the information to update the graph database causes the graph database to add one or more nodes to the graph database, wherein the one or more nodes are defined by one or more action results in the one or more content provider applications (Fig. 1, [0049], Whitman; and [0008] and [0017], Elias). 

Regarding Claims 7 and 14, Whitman/Elias discloses an electronic device, wherein the at least one cross-domain recommendation is displayed on a host application surface in accordance with a display specification provided by the second content provider application ([0027], Elias).


	Regarding Claims 21, 22, and 23, Whitman/Elias discloses an electronic device, wherein:

	the at least one cross-domain action includes at least a portion of the information for use by the second content provider application during execution of the at least one cross-domain action ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein non-music taste profiles are examples of second content provider applications as claimed, Whitman).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brian Whitman (US 2014/0279756), in view of Alexander P. Elias (US 2014/0074650), and further in view of Gao et al. (US 2018/0308124).

KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments

	Applicant argues that the applied art fails to disclose; “build at least one action query based on the one or more notifications.”
	The Examiner respectfully disagrees.  The combination of Whitman/Elias does disclose: build at least one action query based on the one or more notifications ([0039] and [0049], “taste profile database 103 is updated continuously. For example, a record is added when a user listens to a new song, and the record is updated when an update of the user preference for the song is received via a client device,” [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” wherein the step of creating taste profiles and the 2; Whitman).

	Applicant argues that the applied art fails to disclose; “provide the at least one action query to a graph database, wherein the graph database defines relationship paths linking actions executable in different content provider applications.”
	The Examiner respectfully disagrees.  The combination of Whitman/Elias does disclose: provide the at least one action query to a graph database ([0039], [0049], “the record is updated,” [0050], [0044], “Social media sites can be examined to create anonymous users and anonymous taste profiles based on mentions of a song title or an artist. In another example, a third-party audio streaming service can update taste profiles based on song "events", such as streaming of a new song,” wherein the step of creating taste profiles and the step of updating taste profiles are examples of building at least one action query and providing the at least one action query as claimed; Whitman), wherein the graph database defines relationships paths linking actions executable in different content provider applications ([0056], “and set of data corresponding to other domains that are linked to the taste profiles. For example, the music taste profiles and non-music taste profiles can be linked based on the particular user associated with the taste profile,” [0057], “the source data includes musical artists and song plays 502 and the target data includes movie and book preferences 504,” [0059], “pre-existing taste profiles 602 and non-music media data 604 are linked and anonymized as shown by process 606,” wherein music taste profiles and non-music taste profiles are examples of different content provider applications as claimed, Whitman; and [0005], “the nodes include metadata that enables indirect 

	Applicant argues that the applied art fails to disclose; “receive at least one cross-domain action from the graph database in response to the at least one action query, the at least one cross-domain action associated in the graph database with the at least one user activity.”



	Applicant argues that the applied art fails to disclose; “generate at least one cross-domain recommendation recommending execution by the electronic device of the at least one cross-domain action using at least a second content provider application.”
	The Examiner respectfully disagrees.  The combination of Whitman/Elias does disclose: generate at least one cross-domain recommendation recommending execution by the electronic device of the at least one the cross-domain action using at least a second content provider application (Fig. 6, 620, and [0056], “Taste profiles can also be used to provide cross-media recommendations. In one exemplary embodiment, a cross-recommendation system is provided by preparing a training set consisting of multiple taste profiles that have been anonymized (e.g., on the order of two million taste profiles) and set of data corresponding to other domains that are linked to the taste profiles,” wherein the step of providing cross-media recommendations corresponds to the step of receiving at least one cross-domain action and the step of generating at least one cross-domain recommendation as claimed; [0058], “retrieve one or predicts non-music media item for new (input) taste profiles based on the model. The training model may use support vector machines (SVM) to train a model of profiles to a class output. For example, multiple instances of a taste profile can be used, and a non-linear distance function (e.g., the kernel method) can be used as a target function. The value of the evaluation kernel for new data is the "score" for the affinity between a new taste profile and the target,” Whitman).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
January 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner makes note that a query the mechanism to write and read a database. Since Whitman’s system updates and adds records to the database, Whitman’s system inherently discloses an action query as claimed.
        2 The Examiner makes note that a query the mechanism to write and read a database. Since Whitman’s system updates and adds records to the database, Whitman’s system inherently discloses an action query as claimed.